DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-18 of U.S. Patent No. 10,979,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the pending claims.  
Application 17/202060
United States Patent 10,979,658
Claim 1
Claim 9
An imaging device comprising:
An imaging device comprising:
a photoelectric converter that converts incident light into an electric charge;
a photoelectric converter that converts incident light into an electric charge;
a transfer transistor;
a transfer transistor;
a first node coupled to the photoelectric converter via the transfer transistor;
a charge accumulation node coupled to the photoelectric converter via the transfer transistor;
a first signal detection transistor having a gate coupled to the first node;
a first signal detection transistor having a gate coupled to the charge accumulation node;
a second signal detection transistor having a gate coupled to the photoelectric converter;
a second signal detection transistor having a gate coupled to the photoelectric converter;
a signal line coupled to one of a source and a drain of the first signal detection transistor but not through either a gate or the other of the source and the drain of the first signal detection transistor, a signal corresponding to an electric potential of the first node being transmitted through the signal line;
a signal line coupled to one of a source and a drain of the first signal detection transistor but not through either a gate or the other of the source and the drain of the first signal detection transistor, a signal corresponding to an electric potential of the charge accumulation node being transmitted through the signal line;
a first transistor one of a source and a drain of which is coupled to the first node; and
a first reset transistor one of a source and a drain of which is coupled to the charge accumulation node; and
a second transistor one of a source and a drain of which is coupled to the photoelectric converter, wherein the one of the source and the drain of the first signal detection transistor is coupled to the other of the source and drain of the first transistor but not through either the gate or the other of the source and the drain of the first signal detection transistor, one of a source and a drain of the second signal detection transistor is coupled to the other of the source and drain of the second transistor, and
a second reset transistor one of a source and a drain of which is coupled to the photoelectric converter, wherein the one of the source and the drain of the first signal detection transistor is coupled to the other of the source and drain of the first reset transistor but not through either the gate or the other of the source and the drain of the first signal detection transistor, one of a source and a drain of the second signal detection transistor is coupled to the other of the source and drain of the second reset transistor, and
no transistor is coupled between the photoelectric converter and the gate of the second signal detection transistor.
no transistor is coupled between the photoelectric converter and the gate of the second signal detection transistor.
Application 17/202060
United States Patent 10,979,658
Claim 2
Claim 10
The imaging device according to Claim 1, wherein at least a part of a signal output by the first signal detection transistor is fed back to the other of the source and drain of the first transistor; andat least a part of a signal output by the second signal detection transistor is fed back to the other of the source and drain of the second transistor.
The imaging device according to Claim 3, wherein at least a part of a signal output by the first signal detection transistor is fed back to the other of the source and drain of the first reset transistor; andat least a part of a signal output by the second signal detection transistor is fed back to the other of the source and drain of the second reset transistor.
Application 17/202060
United States Patent 10,979,658
Claim 3
Claim 11
The imaging device according to Claim 1, further comprising:a third transistor coupled between the one of the source and drain of the first signal detection transistor and the other of the source and drain of the first transistor;a first capacitor having a first end and a second end, the first end being coupled to the first node, the second end being coupled to the other of the source and drain of the first transistor; anda second capacitor having a third end and a fourth end, the third end being coupled to a node between the first transistor and the third transistor.
The imaging device according to Claim 3, further comprising:a feedback transistor coupled between the one of the source and drain of the first signal detection transistor and the other of the source and drain of the first reset transistor;a first capacitor having a first end and a second end, the first end being coupled to the charge accumulation node, the second end being coupled to the other of the source and drain of the first reset transistor; anda second capacitor having a third end and a fourth end, the third end being coupled to a node between the first reset transistor and the feedback transistor.
Application 17/202060
United States Patent 10,979,658
Claim 4
Claim 12
The imaging device according to Claim 1, further comprising:a third transistor one of a source and a drain of which is coupled to the one of the source and drain of the first signal detection transistor;a first capacitor having a first end and a second end, the first end being coupled to the first node, the second end being coupled to the other of the source and the drain of the third transistor; anda second capacitor having a third end and a fourth end, the third end being coupled to a node between the third transistor and the first capacitor.
The imaging device according to Claim 3, further comprising:a feedback transistor one of a source and a drain of which is coupled to the one of the source and drain of the first signal detection transistor;a first capacitor having a first end and a second end, the first end being coupled to the charge accumulation node, the second end being coupled to the other of the source and the drain of the feedback transistor; anda second capacitor having a third end and a fourth end, the third end being coupled to a node between the feedback transistor and the first capacitor.
Application 17/202060
United States Patent 10,979,658
Claim 5
Claim 13
The imaging device according to Claim 1, further comprising a buffer circuit coupled between the transfer transistor and the one of the source and the drain of the second transistor.
 The imaging device according to Claim 3, further comprising a buffer circuit coupled between the transfer transistor and the one of the source and the drain of the second reset transistor.
Application 17/202060
United States Patent 10,979,658
Claim 6
Claim 14
The imaging device according to Claim 1, wherein the one of the source and the drain of the second signal detection transistor is coupled to the signal line.
The imaging device according to Claim 3, wherein the one of the source and the drain of the second signal detection transistor is coupled to the signal line.
Application 17/202060
United States Patent 10,979,658
Claim 7
Claim 15
The imaging device according to Claim 1, further comprising a power line couple to the other of the source and the drain of the first signal detection transistor, at least two different voltages being selectively applied to the power line.
The imaging device according to Claim 3, further comprising a power line couple to the other of the source and the drain of the first signal detection transistor, at least two different voltages being selectively applied to the power line.
Application 17/202060
United States Patent 10,979,658
Claim 8
Claim 16
The imaging device according to Claim 7, wherein the other of the source and the drain of the second signal detection transistor is coupled to the power line.
The imaging device according to Claim 15, wherein the other of the source and the drain of the second signal detection transistor is coupled to the power line.
Application 17/202060
United States Patent 10,979,658
Claim 9
Claim 17
The imaging device according to Claim 1, wherein the one of the source and the drain of the second signal detection transistor is coupled to the signal line but not through either the gate or the other of the source and the drain of the second signal detection transistor, andthe one of the source and the drain of the second signal detection transistor is coupled to the other of the source and drain of the second transistor but not through either the gate or the other of the source and the drain of the second signal detection transistor.
The imaging device according to Claim 3, wherein the one of the source and the drain of the second signal detection transistor is coupled to the signal line but not through either the gate or the other of the source and the drain of the second signal detection transistor, andthe one of the source and the drain of the second signal detection transistor is coupled to the other of the source and drain of the second reset transistor but not through either the gate or the other of the source and the drain of the second signal detection transistor.
Application 17/202060
United States Patent 10,979,658
Claim 10
Claim 18
The imaging device according to Claim 1, wherein the photoelectric converter includes a first electrode, a second electrode, and a photoelectric conversion layer that is sandwiched between the first electrode and the second electrode.
The imaging device according to Claim 3, wherein the photoelectric converter includes a first electrode, a second electrode, and a photoelectric conversion layer that is sandwiched between the first electrode and the second electrode.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,979,658 in view of Hynecek (United States Patent Application Publication 2016/0150175). 
However, claim 9 of U.S. Patent No. 10,979,658 fails to claim wherein the imaging device performs a global shutter.
Hynecek is a similar or analogous system to the claimed invention as evidenced Hynecek teaches an imaging device wherein the motivation of reducing image distortion would have prompted a predictable variation of claim 9 of U.S. Patent No. 10,979,658 by applying Hynecek’s known principal of operating an image sensor using a global shutter (paragraph 25 discloses operating the imaging device with a global shutter).
In view of the motivations such as reducing image distortion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 9 of U.S. Patent No. 10,979,658.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 11 is obvious over (and therefore not patentably distinct from) corresponding claim 9 in United States Patent No. 10,979,658 in view of Hynecek.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,979,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent anticipate the pending claim.  
Application 17/202060
United States Patent 10,979,658
Claim 16
Claim 1
An imaging device comprising:
An imaging device comprising:
a photoelectric converter that converts light into an electric charge;
a photoelectric converter that converts light into an electric charge;
a first transfer transistor;
a transfer transistor;
a first node coupled to the photoelectric converter via the first transfer transistor;
a charge accumulation node coupled to the photoelectric converter via the transfer transistor;
a first signal detection transistor having a gate coupled to the first node;
a first signal detection transistor having a gate coupled to the charge accumulation node;
a signal line coupled to one of a source and a drain of the first signal detection transistor but not through either a gate or the other of the source and the drain of the first signal detection transistor, a signal corresponding to an electric potential of the first-node being transmitted through the signal line;
a signal line coupled to one of a source and a drain of the first signal detection transistor but not through either a gate or the other of the source and the drain of the first signal detection transistor, a signal corresponding to an electric potential of the charge accumulation node being transmitted through the signal line;
a first transistor one of a source and a drain of which is coupled to the first node; and
a first reset transistor one of a source and a drain of which is coupled to the charge accumulation node: and
a second transistor one of a source and a drain of which is coupled to the photoelectric converter, wherein the one of the source and the drain of the first signal detection transistor is coupled to the other of the source and the drain of the first transistor and the other of the source and drain of the second transistor but not through either the gate or the other of the source and the drain of the first signal detection transistor, andno transfer transistor other than the first transfer transistor is directly coupled to the first transfer transistor between the photoelectric converter and the gate of the first signal detection transistor.
a second reset transistor one of a source and a drain of which is coupled to the photoelectric converter, wherein the one of the source and the drain of the first signal detection transistor is coupled to the other of the source and the drain of the first reset transistor and the other of the source and drain of the second reset transistor but not through either the gate or the other of the source and the drain of the first signal detection transistor, andno transistor other than the transfer transistor is coupled, in series with the transfer transistor, between the photoelectric converter and the gate of the first signal detection transistor


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,979,658 in view of Hynecek (United States Patent Application Publication 2016/0150175). 
However, claim 1 of U.S. Patent No. 10,979,658 fails to claim wherein the imaging device performs a global shutter.
Hynecek is a similar or analogous system to the claimed invention as evidenced Hynecek teaches an imaging device wherein the motivation of reducing image distortion would have prompted a predictable variation of claim 1 of U.S. Patent No. 10,979,658 by applying Hynecek’s known principal of operating an image sensor using a global shutter (paragraph 25 discloses operating the imaging device with a global shutter).
In view of the motivations such as reducing image distortion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 10,979,658.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 17 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,979,658 in view of Hynecek.
Allowable Subject Matter
Claims 12-15 are allowed.  
Claim 12 is allowable because the prior art of record fails to teach or suggest an imaging device comprising: a first feedback circuit that feeds back at least a part of an output of the first signal detection transistor to the first node; and a second feedback circuit that feeds back at least a part of an output of the second signal detection transistor to the second node, in combination with the other elements of the claim.  The closest prior art of record, Lule (United States Patent Application Publication 2007/0153109) teaches an imaging device including pixels with two output paths, however, Lule fails to disclose any feedback circuits, while Kim et al. (United States Patent Application Publication 2012/0059625) teaches a pixel with two output paths, the feedback circuits disclosed by Kim are both connected to the first output path.  Therefore, the prior art of record fails to reasonably teach or suggest “a first feedback circuit that feeds back at least a part of an output of the first signal detection transistor to the first node; and a second feedback circuit that feeds back at least a part of an output of the second signal detection transistor to the second node” as currently claimed.
Claims 13-15 are allowable due to their dependence on claim 12.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696